Case 1:20-cr-00141-CG Document 29 Filed 03/02/21 Page1ofi PagelD #: 200

iN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT QF ALABAMA
SOUTHERN DIVISION
UNITED STATES OF AMERICA
va,

CRIMINAL NO. 20-00141-CG

ALEXANDER P, FLEMING,

Yeaget meme Sen nana eae Ne Se

Defendant.

NOTICE OF NO APPEAL

: nave been advised by the Court and by my attorney of my right to appeal my conviction
and sentence. [ have consulted with my attomey, who has explained the advantages and

‘isadvantages of taking an appeal. | have had sufficient time to consider my options and require

no further explanation. After consideration. it is my desire to inform the Court that 1 do not wish

io take an appeal.

3/2/21

Wate

  

 

L
“f@nature on Kefendpat

| affirm that, as counsel for Defendant, | have fully advised my che

 

and disadvantages of an appeal, given the facts and circumstances of this case, its procedural
history, and the sentence imposed. J have had sufficient time to consult with my client to
determine whether my client's decision is knowing and voluntary. It is my opinion that my

chent’s decision to take no appeal is both knowing and voluntary,

Date Signatufe of Defendant's Attomey
